
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Rangel submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the United States Postal Service should issue a postage stamp in commemoration
		  of Congressman Adam Clayton Powell, Jr.
	
	
		Whereas Adam Clayton Powell, Jr. was a Baptist minister, a
			 crusader for civil rights, and one of the most effective legislators in the
			 history of the United States Congress;
		Whereas Adam Clayton Powell, Jr. was born on November 29,
			 1908, in New Haven, Connecticut, and was raised in the section of New York City
			 known as Harlem, where his father was pastor of the Abyssinian Baptist Church,
			 which had one of the largest congregations in the Nation;
		Whereas Adam Clayton Powell, Jr. earned a bachelor’s
			 degree from Colgate University in 1930 and began his crusade for civil rights
			 by leading a protest against Harlem Hospital for firing 5 African-American
			 doctors because of their race;
		Whereas Adam Clayton Powell, Jr. earned a master’s degree
			 in religious education from Columbia University in 1931 and, after his father’s
			 retirement in 1937, became pastor of the Abyssinian Baptist Church, in which
			 capacity Adam Clayton Powell, Jr., used the pulpit to spur political
			 action;
		Whereas, in 1941, Adam Clayton Powell, Jr. was elected to
			 the New York City Council and began publishing and editing a weekly newspaper
			 called The People’s Voice;
		Whereas Adam Clayton Powell, Jr. was a member of the New
			 York State Office of Price Administration from 1942 to 1944 and the Manhattan
			 Civilian Defense from 1942 to 1945;
		Whereas Adam Clayton Powell, Jr. was elected to the United
			 States House of Representatives in 1944, representing the newly created 22d
			 Congressional District of New York, which later became the 18th Congressional
			 District of New York;
		Whereas Congressman Powell served on the Committee on
			 Indian Affairs and the Committee on Invalid Pensions and Labor during his first
			 term, the Committee on Education and Labor beginning in 1947, and the Committee
			 on Interior and Insular Affairs from 1955 to 1961;
		Whereas Congressman Powell challenged the informal rules
			 forbidding Black Members from using the facilities of the Capitol that were
			 reserved exclusively for Members and admonished the notorious segregationist,
			 John E. Rankin of Mississippi, for voicing racist epithets against Blacks on
			 the floor of the House of Representatives;
		Whereas Congressman Powell introduced several bills to
			 outlaw lynching and poll taxes, as well as discrimination in housing,
			 employment, transportation, and the Armed Forces;
		Whereas Congressman Powell attempted to attach an
			 amendment, which would have denied Federal funding to institutions that
			 practiced discrimination, to so many bills that it became known as the
			 Powell Amendment;
		Whereas Congressman Powell campaigned ardently for
			 Democratic Presidential nominee John F. Kennedy, garnering enough votes from
			 African-Americans to ensure Kennedy’s narrow victory in 1960;
		Whereas Congressman Powell became the first
			 African-American to chair the powerful Committee on Education and Labor in
			 1961;
		Whereas Chairman Powell was instrumental in passing bills
			 that increased the minimum wage, provided education and training for the deaf,
			 established standards for wages and hours of work, and authorized the Medicare,
			 Medicaid, Head Start, school lunch, vocational training, and student loan
			 programs;
		Whereas Chairman Powell played a decisive role in the
			 passage of the Civil Rights Act of 1964, as part of which the Powell
			 Amendment was finally enacted;
		Whereas Congressman Powell came under attack from
			 long-time enemies and committee members and was stripped of his chairmanship by
			 the Democratic Caucus of the House of Representatives on January 9, 1967, and
			 was later excluded from the 90th Congress by a vote of 307 to 116 on March 1,
			 1967;
		Whereas Congressman Powell won a special election on April
			 11, 1967, to fill his seat during this exclusion, but did not return to
			 Congress until 1969, when the Supreme Court ruled that the House of
			 Representatives had acted unconstitutionally;
		Whereas Congressman Powell returned to Congress, but was
			 stripped of his 22 years of seniority;
		Whereas Congressman Powell unsuccessfully sought
			 renomination in the June 1970 primary, retired as pastor of the Abyssinian
			 Baptist Church in 1971, and died in Miami, Florida, on April 4, 1972;
			 and
		Whereas Congressman Powell remains one of the greatest
			 civil rights advocates in the history of the United States: Now, therefore, be
			 it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States
			 Postal Service should issue a postage stamp commemorating Congressman Adam
			 Clayton Powell, Jr.; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
